

116 HR 3212 IH: Accountability for Sexual and Gender-based Violence as a Tool in Conflict Act of 2019
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3212IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Ms. Pingree (for herself, Ms. Speier, Ms. Kuster of New Hampshire, Ms. Omar, Ms. Meng, and Ms. Frankel) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Assistance Act of 1961 to include in the Annual Country Reports on Human
			 Rights Practices a section on conflict-related sexual and gender-based
			 violence, to amend the Global Magnitsky Human Rights Accountability Act to
			 authorize the President to impose economic sanctions and a visa ban on the
			 leader of an organization that commits sexual or gender-based violence.
	
 1.Short titleThis Act may be cited as the Accountability for Sexual and Gender-based Violence as a Tool in Conflict Act of 2019. 2.FindingsCongress makes the following findings:
 (1)The United States, as a permanent member of the United Nations Security Council, voted in favor of Security Council Resolutions 1325 (2000); 1820 (2008); 1888 (2009); 1960 (2010); 2106 (2013); 2242 (2015); and 2331 (2016), which state that acts of sexual violence and human trafficking threaten international peace and security and can constitute war crimes, crimes against humanity, acts of genocide, and terrorism.
 (2)The United States is a signatory to the G8 Declaration on Preventing Sexual Violence in Conflict, done in London April 11, 2013, and sponsored by the United Kingdom’s Foreign & Commonwealth Office’s Preventing Sexual Violence Initiative. The United States and its allies declared that concerns related to sexual violence in armed conflict must be part of peace and security efforts, post-conflict transition and reform measures, and accountability processes.
 (3)Despite these advances in normative frameworks, sexual and gender-based violence continues to be pervasive, and the responses from governments and the international community range from insufficient and inadequate to negligent and complicit, as documented in United Nations’ reports.
 (4)Gender-based violence, including sexual violence— (A)is a global pandemic that affects 1 in 3 women during their lifetimes; and
 (B)occurs at higher rates in conflict-affected areas. (5)Incidences of domestic violence, child, early, or forced marriages, human trafficking, and other forms of sexual and gender-based violence within displaced or conflict-affected communities—
 (A)increase during conflict due to exacerbated social tensions and underlying gender inequalities that existed in communities prior to such conflict; and
 (B)occur in parallel to sexual and gender-based violence perpetrated as a weapon of war. (6)Gender-based violence is underreported in all settings. Recorded cases of gender-based violence represent only a small fraction of the overall total. A lack of available data should not be interpreted to mean that gender-based violence is not a major and pressing issue, but should be viewed as an indication of the challenges in gathering information.
 (7)Rape and sexual assault have been used as tactics of war and terror in conflict zones, including Burma, Central African Republic, Colombia, the Democratic Republic of Congo, Iraq, Mali, Somalia, South Sudan, Sudan, and Syria.
 (8)Rape, sexual slavery, and other forms of sexual violence have been used by terrorist and extremist groups, such as the so-called Islamic State, Boko Haram, and the Lord’s Resistance Army, to intimidate and terrorize communities.
 (9)Sexual and gender-based violence in recent conflicts has been used in Iraq, Syria, and Burma as a form of ethnic or religious persecution or genocide against Yazidis, Christians, Turkmen Shi’a, and Rohingya Muslims.
 (10)The Secretary-General of the United Nations stated that sexual violence in conflict triggers mass migration and forced displacement.
 (11)Sexual and gender-based violence in conflict is primarily used against women and girls, but can also be used against men and boys.
 (12)Sexual and gender-based violence is not incidental to conflict and is a weapon of choice for armed actors seeking to destabilize societies, given that its stigma and trauma continue after the conflict has ended.
 (13)Existing laws often fail to protect survivors of conflict-related sexual or gender-based violence, especially when the perpetrators are representatives of government entities, such as military officers, soldiers, or non-state actors operating in areas where governments have failed to keep the peace.
 (14)Under the doctrine of military command responsibility, leaders can be prosecuted for war crimes when they—
 (A)knew or should have known that their subordinates were committing war crimes; and (B)failed to take all necessary and reasonable measures to prevent such crimes or investigate and prosecute those responsible for such crimes.
 (15)Courts with jurisdiction over war crimes may be nonexistent, may lack capacity, or may be subject to the same political failings that allowed conflict-related sexual or gender-based violence to take place. While the United Nations Security Council could refer a case to the International Criminal Court, it is constrained by the prospects of a veto.
 (16)Convicting and imprisoning top military leaders with command or superior responsibility for rape or other forms of sexual and gender-based violence in conflict is essential to deter future crimes of sexual violence. Further support to civil society, grassroots organizations, women-led organizations, and justice actors is necessary to combat sexual violence and provide services and support to survivors. The landmark decision on December 15, 2017, by military justice authorities in the Democratic Republic of the Congo for the conviction of a provincial parliamentarian and members of the Army of Jesus militia for the crimes against humanity of rape of dozens of children in Kavumu, Democratic Republic of the Congo is a significant step for ending impunity for sexual violence.
 (17)The United Nations Office of the Special Representative of the Secretary-General on Sexual Violence in Conflict and the United Nations Team of Experts on the Rule of Law and Sexual Violence in Conflict were established by Security Council Resolution 1888 (2009) to work toward providing support to survivors of sexual violence in conflict and ending impunity for these heinous crimes.
 (18)The United Nations Secretary-General’s annual report to the United Nations Security Council on conflict-related sexual violence lists parties credibly suspected of committing or being responsible for patterns of rape or other forms of sexual violence in situations of armed conflict on the agenda of the Security Council in its annex. This listing mechanism is an essential tool to promote compliance with the provisions of the United Nations Security Council resolutions referred to in paragraph (1).
 3.Statement of policyIt is the policy of the United States— (1)to take effective action to prevent and to respond to sexual and gender-based violence around the world, particularly when related to conflict, as a matter of promoting basic human rights;
 (2)to hold accountable leaders who fail to prevent, respond to, investigate, and prosecute sexual and gender-based violence; and
 (3)to support survivors of conflict-related sexual and general based violence. 4.Annual country reports on human rights practices (a)Savings provisionThe additional reporting requirements added under sections 116(d) and 502B(h) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(h)) should not be considered as a substitute for comprehensive reporting on sexual and gender-based violence in non-conflict settings. Such information should continue to be robustly reported on in the annual Country Reports on Human Rights Practices with any linkages and connections between these areas of reporting drawn through internal references amongst the various sections of each individual Country Report.
 (b)Countries receiving economic assistanceSection 116(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) is amended— (1)by redesignating paragraphs (9), (10), (11), and (12) as paragraphs (10), (11), (12), and (13), respectively; and
 (2)by inserting after paragraph (8) the following:  (9) (A)a description of sexual and gender-based violence, including conflict-related sexual and gender-based violence and sexual assault (as defined in section 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291)) or rape (as defined in section 2441 of title 18, United States Code), as a tool of terror or war, in each foreign country;
 (B)consolidated information regarding the commission of war crimes, crimes against humanity, and evidence of acts that may constitute genocide (as defined in article 2 of the Convention on the Prevention and Punishment of the Crime of Genocide and modified by section 2(a) of the Genocide Convention Implementation Act of 1987 (the Proxmire Act));
 (C)with respect to each country in which there is sexual and gender-based violence, especially as a result of conflict or where rape or sexual violence has been used as a tool of terror or war by state or non-state actors, an assessment of the efforts by the government of that country to combat such violence, including an assessment of—
 (i)whether governmental authorities in that country participate in, facilitate, or condone sexual and gender-based violence;
 (ii)the steps the government of that country has taken to prohibit government officials, including military officers and non-state actors from participating in, facilitating, or condoning sexual and gender-based violence, including the investigation, prosecution, and conviction of such officials;
 (iii)the steps the government of that country has taken to assist survivors of gender or sexual-based violence, including efforts to prevent survivors from being further victimized by perpetrators, government officials, or others, and provision of humanitarian relief, including provision of comprehensive health care services, including mental, sexual, and reproductive health services, and other physical health care and reparation; and
 (iv)whether the government of that country recognizes the rights of survivors of sexual and gender-based violence and ensures their access to justice; and
 (D)such other information relating to sexual and gender-based violence, including conflict-related violence, as the Secretary of State considers appropriate..
 (c)Countries receiving security assistanceSection 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304) is amended— (1)by redesignating the second subsection (i) (relating to child marriage) as subsection (j); and
 (2)by adding at the end the following:  (k)Sexual and gender-Based violenceEach report required under subsection (b) shall include—
 (1)a description of the nature and extent of sexual and gender-based violence, including conflict-related sexual and gender-based violence and sexual assault (as defined in section 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291)) or rape (as defined in section 2441 of title 18, United States Code) as a tool or terror or war, in each foreign country;
 (2)consolidated information regarding the commission of war crimes, crimes against humanity, and evidence of acts that may constitute genocide (as defined in article 2 of the Convention on the Prevention and Punishment of the Crime of Genocide and modified by section 2(a) of the Genocide Convention Implementation Act of 1987 (the Proxmire Act));
 (3)with respect to each country in which there is sexual and gender-based violence, especially as a result of conflict or where rape or sexual assault has been used as a tool of terror or war by state or non-state actors, an assessment of the efforts by the government of that country to combat such violence, including an assessment of—
 (A)whether governmental authorities in that country participate in, facilitate, or condone sexual and gender-based violence;
 (B)what steps the government of that country has taken to prohibit government officials, including military officers, and non-state actors from participating in, facilitating, or condoning sexual and gender-based violence, including the investigation, prosecution, and conviction of such officials;
 (C)what steps the government of that country has taken to assist victims of sexual and gender-based violence, including efforts to prevent survivors from being further victimized by perpetrators, government officials, or others, and provision of humanitarian relief, including provision of comprehensive health services, including mental, sexual, and reproductive health services, and other physical health care and reparation; and
 (D)whether the government of that country recognizes the rights of survivors of sexual and gender-based violence and ensures their access to justice; and
 (4)such other information relating to sexual and gender-based violence, including conflict-related sexual and gender-based violence, as the Secretary of State considers appropriate..
				5.Actions against perpetrators of conflict-based sexual and gender-based violence
 (a)SanctionsSection 1263(a)(1) of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) is amended, in the matter preceding subparagraph (A), by inserting sexual and gender-based violence, after torture,.
 (b)Travel restrictionsSection 7031(c)(1)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of the Consolidated Appropriations Act, 2019; Public Law 116–6) is amended by inserting , including sexual or gender-based violence, after human rights.
			